Fourth Court of Appeals
                                  San Antonio, Texas
                                        September 4, 2020

                                       No. 04-19-00636-CV

                                       The STATE of Texas,
                                            Appellant

                                               v.

          FORTY-FIVE THOUSAND AND EIGHT HUNDRED TEN DOLLARS
               AND TEN CENTS ($45,810.10) in United States currency,
                                 Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVJ000512D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

                                         ORDER
Sitting: Rebeca C. Martinez, Justice
         Irene Rios, Justice
         Beth Watkins, Justice

        On July 29, 2020, this court issued a memorandum opinion in this appeal. On August
31, 2020, appellant filed a “Motion to Publish the Court’s Opinion.” After consideration,
appellant’s request for the publication of this court’s July 29, 2020 opinion in this appeal is
GRANTED. All other relief requested in appellant’s motion is DENIED.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court